DARGAN, C. J.
The authorities cited on the brief of the plaintiff’s counsel conclusively show that a judgment by default without a declaration is erroneous. We have in our practice, it is true, greatly relaxed the stringent rules of the common law; but we never have sustained a judgment by default, when there was no declaration. The record before us shows that at the time the judgment was rendered, no declaration had been filed, nor was it filed until after the adjournment of the court. The rendition of judgment without a declaration was an error which the plaintiff could not cure by filing a declaration after the court adjourned. — See McElroy v. Dwight, 1 Stewart, 149; Rankin v. Crowill, Minor’s R. 125.
Let the judgment be reversed, and the cause remanded.